        Reset FormCase
                    ~        8:18-cr-00226-JVS
                                         ~     Document  2 Filed
                                                 ITED STATES     10/24/18
                                                             DISTRICT     Page 1 of 2 Page ID #:17
                                                                      COURT
                                                         NTRAL DISTRICT OF CALIFORNIA                                       ~l                    ~° t~
                                                                   CASE SUMMARY

           Case Number                                                            US Defendant Number            1
           U.S.A. v. Nam Hyun Lee                                                          Year of Birth 1958
          0Indictment                          Information                  Investigative agency (FBI, DEA,etc.) FDA OCI

   NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case,enter "N/A."

   OFFENSENENUE                                                                    PREVIOUSLY FILED COMPLAIN7~VB ~lT-MITI
                                                                                                                       ,
                                                                                                                       ,
   a. Offense charged as a:                                                        A complaint/NB citation was pr~iousl l~d
                                                                                   Case Number:                         ~
                                                                                                                        ~         F.~>~ ~ ~~'_     ~
       Class A Misdemeanor ~ Minor OfFense ~ Petty Offense
                                                                                   Assigned Judge:
       Class B Misdemeanor ~ Class C Misdemeanor 0 Felony                                                                          ` •-~ :.:
                                                                                   Charging:                           ~         '-~~-~_'_         ~
   b. Date of Offense July 25,2018
                                                                                   The complaint/CVB citation:                       ~: _ ..
   c. County in which first offense occurred
                                                                                              is still pending                       ~c sJ1
   Orange                                                                                                                             ~
                                                                                                                                      --e ~
                                                                                           ❑ was dismissed on:
   d.The crimes charged are alleged to have been committed in
    (CHECK ALL THAT APPLI~:                                                       PREVIOUS COUNSEL
                                                                                  Was defendant previously represented?                          ~✓ No    ~ Yes
       0 Los Angeles                ~ Ventura
                                                                                   IF YES, provide Name:
          ✓ Orange
          ~                            ~ Santa Barbara
                                                                                            Phone Number:
                 Riverside             ~ San Luis Obispo
                                                                                  COMPLEX CASE
                 San Bernardino         ❑Other                                    Are there 8 or more defendants in the Indictment/Information?
                                                                                           Yes*        ~✓ No
  Citation of Offense 18 U.S.C.§ 371. 18 U.S.C.6 545.
                                                                                  Will more than 12 days be required to present government's
  21 U.S.C. §§ 331(a), 333(a)(2)                                                  evidence in the case-in-chief?
  e. Division in which the MAJORITY of events, acts, or omissions                         Yes*         ~✓ No
    giving rise to the crime or crimes charged occurred:                          *AN ORIGINAL AND 1 COPY(UNLESS ELECTRONICALLY FILED)
                                                                                  OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
      Western (Los Angeles,San Luis Obispo, Santa Barbara, Ventura)               TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
      Eastern (Riverside and San Bernardino) 0 Southern (Orange)                  CHECKED.
                                                                                  SUPERSEDING INDICTMENT/INFORMATION
  RELATED CASE                                                                    IS THIS A NEW DEFENDANT?            ❑Yes ~ No
 Has an indictment or information involving this defendant and                    This is the              superseding charge (i.e., 1st, 2nd).
 the same transaction or series of transactions been previously                   The superseding case was previously filed on:
 filed and dismissed before trial?
             No         ~ Yes
                                                                                  Case Number
         If"Yes," Case Number:
                                                                                  The superseded case:
 Pursuant to General Order 16-05, criminal cases may be related
 if a previously filed indictment or information and the present                         is still pending before Judge/Magistrate Judge
 case:
     a. arise out of the same conspiracy,common scheme,
        transaction, series of transactions or events;or                          ❑ was previously dismissed on

    b. involve one or more defendants in common,and would                        Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                      Yes*        ~ No
       sentencing proceedings if heard by different judges.                      Will more than 12 days be required to present government's
  Related case(s), if any(MUST MATCH NOTICE OF RELATED                           evidence in the case-in-chief?
                                                                                         Yes*         ~ No
 CASE):
                                                                                 Was a Notice of Complex Case filed on the Indictment or
                                                                                 Information?
                                                                                          Yes         ~ No
                                                                                 *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                                 MUST BE FILED ATTHE TIME THE SUPERSEDING INDICTMENT IS
                                                                                 FILED IF EITHER "YES" BOX IS CHECKED.
('R-77 /7J/171                                                         ('ACF CI IMMARV                                                                      Perna 1 of 7
                  Case 8:18-cr-00226-JVS UNITED
                                          Document 2 Filed
                                                STATES     10/24/18
                                                       DISTRICT     Page 2 of 2 Page ID #:18
                                                                COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                             CASE SUMMARY

 INTERPRETER                                                                  CUSTODY STATUS
  Is an interpreter required?    ~ YES       0 NO                                Defendant is not in custody:
 IF YES, list language and/or dialect:                                           a. Date and time of arrest on complaint:
                                                                                 b. Posted bond at complaint level on:
                                                                                     in the amount of $
 OTHER
                                                                                 c. PSA supervision?      ❑Yes ❑ No
      Male           ~ Female                                                    d.Is on bail or release from another district:
 ✓ U.S. Citizen
 0                   ~ Alien

  Alias Names)     Daniel Lee, Daniel Nam Lee, and Nam Lee                       Defendant is in custody:
                                                                                 a. Place of incarceration: ~ State         ~ Federal
 This defendant is charged in:                                                   b. Name of Institution:
      ✓ All counts
      ~                                                                          c. If Federal, U.S. Marshals Service Registration Number:
      ❑ Only counts:
                                                                                 d.❑ Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per
      18 USC § 3146(a)(2) by the U.S. Attorney.
                                                                                 e. On another conviction:       ~ Yes             ~ No
     This defendant is designated as "Special Case" per
      18 USC § 3166(b)(7).                                                            IF YES : ❑State           ~ Federal          ~ Writ of Issue

 Is defendant a juvenile?            ~ Yes        ~✓ No                         f. Awaiting trial on other charges: ~ Yes          ❑ No

 IF YES,should matter be sealed?     ❑Yes        ~ No                                 IF YES : ~ State     ~ Federal         AND
                                                                                     Name of Court:
The areas) of substantive law that will be involved in this case
                                                                                     Date transferred to federal custody:
include(s):
    financial institution fraud     ~ public corruption                         This person/proceeding is transferred from another district
     government fraud                    ~ tax offenses                         pursuant to F.R.Cr.P.         20             21             40

     environmental issues                ~ mail/wire fraud
     narcotics offenses                  ~ immigration offenses
✓ violent crimes/firearms
~                                        ~ corporate fraud

❑ Other




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




                                                                             /s/Jake D. Nare
          Date       10/22/2018
                                                                             Signature of Assistant U.S. Attorney
                                                                             Jake D. Nare
                                                                             Print Name
rR_7~ !17/171                                                     ('ACF V IAAAAARV                                                        p~~o 7 ~f~
